PER CURIAM.
The claimant, Carlos A. Acosta, appeals from an order of the Unemployment Appeals Commission that reversed the decision of the appeals referee awarding unemployment compensation benefits. We reverse.
A review of the record indicates that the claimant’s actions were nothing more than an isolated incident of poor judgment, and therefore, not deemed “misconduct” within the meaning of section 443.036(26), Florida Statutes (1995). See Bulkan v. Florida Unemployment Comm’n, 648 So.2d 846 (Fla. 4th DCA 1995).
Reversed.